NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

BRUCE THOMAS, an individual.,                    No. 12-56525

               Plaintiff - Appellant,            D.C. No. 3:11-cv-01435-JAH-
                                                 RBB
  v.

SNAP-ON INCORPORATED, a Delaware                 MEMORANDUM*
corporation,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Bruce Thomas appeals pro se from the district court’s orders denying his

post-judgment requests for an early neutral evaluation and a settlement conference

in his action alleging that defendant misappropriated his intellectual property. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the district

court had subject matter jurisdiction, Schnabel v. Lui, 302 F.3d 1023, 1029 (9th

Cir. 2002), and review for an abuse of discretion the district court’s compliance

with its local rules concerning early neutral evaluation, Bias v. Moynihan, 508 F.3d
1212, 1223 (9th Cir. 2007).

      Contrary to Thomas’s contention, the district court had subject matter

jurisdiction over his action. See 28 U.S.C. § 1331 (federal courts have “original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States”); 28 U.S.C. § 1332(a)(1) (federal subject matter jurisdiction

exists over disputes involving citizens of different states and an amount in

controversy over $75,000.00).

      The district court did not abuse its discretion in denying Thomas’s post-

judgment requests for an early neutral evaluation and a settlement conference

because Thomas did not have a complaint pending before the court. See Bias, 508
F.3d at 1223 (“Broad deference is given to a district court’s interpretation of its

local rules.” (citations and internal quotation marks omitted)); see also CivLR

16.1(c)(1) (an early neutral evaluation conference must be held within forty-five

days of the filing of an answer or, if the answer has not been filed, as determined

by the assigned judicial officer).


                                            2                                      12-56525
        Thomas’s motion to expedite, filed on December 18, 2014, is denied as

moot.

        AFFIRMED.




                                         3                                  12-56525